
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1523
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Boswell (for
			 himself, Mr. Latham,
			 Mr. Braley of Iowa,
			 Mr. Loebsack,
			 Mr. King of Iowa,
			 Mr. Terry, and
			 Mr. Michaud) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		To observe the contributions of the
		  chiropractic profession and recognize National Chiropractic Health
		  Month.
	
	
		Whereas one-half of all working Americans admit to having
			 back pain symptoms each year;
		Whereas back pain is one of the most common reasons for
			 missed work and back pain is the second most common reason for visits to the
			 doctor’s office, outnumbered only by upper respiratory infections;
		Whereas Americans spend at least $50 billion each year on
			 back pain;
		Whereas studies estimate that as many as 80 percent of the
			 population will experience a back problem at some time in their lives;
		Whereas chiropractic is a health care profession that
			 focuses on disorders of the musculoskeletal system and the nervous system, and
			 the effects of these disorders on general health;
		Whereas chiropractic care is used to treat
			 neuromusculoskeletal complaints, including back pain, neck pain, pain in the
			 joints of the arms or legs, and headaches;
		Whereas doctors of chiropractic practice a drug-free,
			 hands-on approach to health care that includes patient examination, diagnosis,
			 and treatment;
		Whereas doctors of chiropractic have broad diagnostic
			 skills and are trained to recommend therapeutic and rehabilitative exercises,
			 as well as to provide nutritional, dietary, and lifestyle counseling,
			 reaffirming their role as providers trained in wellness and prevention;
		Whereas chiropractic is the third largest doctoral-level
			 health profession in the United States counting over 60,000 practitioners, many
			 of which serve as front line providers in rural and underserved areas;
		Whereas approximately 22 million Americans annually seek
			 the care of a doctor of chiropractic;
		Whereas doctors of chiropractic regularly receive high
			 rates of patient satisfaction of health care providers in the United
			 States;
		Whereas doctors of chiropractic are important health care
			 professionals, providing direct patient care and support, they are able to
			 supply primary and preventative care expanded in the Affordable Care
			 Act;
		Whereas Congress has enacted legislation to help ensure
			 the availability of chiropractic care to our Nation’s veterans and military
			 personnel;
		Whereas the month of October has been designated by the
			 American Chiropractic Association as National Chiropractic Health
			 Month to bring attention to the value of the chiropractic profession
			 for the Nation; and
		Whereas the theme of this year’s National Chiropractic
			 Health Month is addressing obesity, an issue that is the focal point of the
			 administration’s Let’s Move initiative: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 recognizes the valuable contributions of the chiropractic profession and
			 recognizes National Chiropractic Health Month.
		
